Citation Nr: 1325360	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1966 to July 1966, active duty from February 1968 to May 1968, and a period of ACDUTRA in May 1967 that is considered active service for purposes of this decision.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO in St. Petersburg, Florida that in pertinent part, denied service connection for bilateral hearing loss.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2012, and a transcript of this hearing is of record.

In March 2013, the Board remanded this case to the Appeals Management Center (AMC) for additional development.  The case was subsequently returned to the Board.

In a May 2013 rating decision, the AMC granted service connection and a noncompensable rating for right ear hearing loss.  Since the Veteran did not appeal the rating or effective date assigned for this disability, this claim is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  The remaining issue on appeal is as listed on the first page of this decision.

In July 2012 and May 2013, the Veteran submitted additional pertinent evidence to the Board and waived his right to have the RO initially consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

There is an approximate balance of evidence for and against the claim as to whether the Veteran's current left ear hearing loss began during his active military service.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's current left ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Here, in light of the entirely favorable disposition, discussion of these duties to notify and assist the Veteran with this claim is unnecessary because the requested benefits have been granted.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this instance.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 C.F.R. § 3.6(a) (2012).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d)  (2011); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a Veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation. See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

The Veteran had a period of ACDUTRA from March 1966 to July 1966, a period of ACDUTRA in May 1967, and active duty from February 1968 to May 1968.  Service connection has been established for a lumbar spine disability based on the May 1967 period, which is therefore considered to be a period of active service.

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).

Other organic diseases of the nervous system like sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b)  does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, sensorineural hearing loss, as an organic disease of the nervous system, is such a chronic condition under 38 C.F.R. § 3.309(a). 

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2). 

Any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if the preponderance of the evidence, instead, is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

A review of the evidence reflects that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, as demonstrated on VA audiological examination in March 2009.  As noted above, service connection has already been established for right ear hearing loss.  

Resolution of the remaining issue on appeal (service connection for left ear hearing loss) turns on whether this hearing loss disability is attributable to his military service - and, in particular, to the type of noise exposure and consequent injury, i.e., acoustic trauma, he says he sustained.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385  need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303  and 3.304; Hensley, 5 Vet. App. at 159-60. 

The Veteran contends that he incurred bilateral hearing loss due to acoustic trauma from artillery during service.

The Veteran's DD Forms 214 reflect that he served in the Army National Guard and his primary military occupational specialty (MOS) was that of a field artilleryman.  After a review of all of the evidence of record, including the Veteran's service personnel records, and his statements and testimony, the Board finds that his military service is consistent with intermittent noise exposure. 

VA audiometric readings prior to June 30, 1966, and service department readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI).  In the paragraph below, ASA units appear to the right and in parentheses, whereas ISO-ANSI units appear to the left.

The Veteran's STRs reflect that audiometric testing was not performed on enlistment medical examination in February 1966, but whispered voice testing was 15/15.  On medical examination in June 1966, audiometric testing revealed right ear decibel thresholds of 20 (5), 15 (5), 10 (0), and 25 (20) and left ear decibel thresholds of 20 (5), 15 (5), 15 (5), and 20 (15) at the respective frequencies of 500, 1000, 2000, and 4,000 hertz. 

On medical examination in November 1967, performed in ASA units, audiometric testing revealed right ear decibel thresholds of 15 (0), 10 (0), 10 (0), 10 (0) and 5 (0) and left ear decibel thresholds of 15 (0), 10 (0), 10 (0), 15 (5), and 20 (15) at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  Subsequent STRs do not reflect any audiometric findings.

There are no post-service medical records for many years after separation from active service in May 1968.

A June 2005 report of a private audiological examination shows hearing loss.  This report reflects that the Veteran suspected that his hearing loss was due to noise exposure from artillery in military service.  He reported that his hearing loss began 10 years earlier.  He denied tinnitus.

VA outpatient treatment records dated in 2008 and 2009 reflect that the Veteran complained of hearing loss, and reported that it was progressive over the last 10 years.  He reported noise exposure during service, specifically from 155 Howitzers.  In a November 2008 audiology consult, he was diagnosed with bilateral sensorineural hearing loss.  He was given hearing aids in January 2009.

On VA audiological compensation examination in March 2009, the Veteran reported exposure to 155 Howitzer fire in daily training exercises in service, and denied having hearing protection at that time.  He denied civilian noise exposure in his post-office jobs as a clerk and supervisor, and denied recreational noise exposure.  On examination, audiometric testing revealed right ear decibel thresholds of 45, 50, 65, 75, and 80 and left ear decibel thresholds of 65, 70, 80, 85, and 90 at the respective frequencies of 500, 1000, 2000, 3,000, and 4,000 hertz.  Speech recognition scores were 80 percent in the right ear, and 52 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that current hearing loss was not caused by or the result of in-service acoustic trauma.  The rationale for the opinion was that the hearing evaluation at discharge showed normal hearing.

In his April 2009 notice of disagreement, the Veteran said his only noise exposure was during service, and that he did not recall having a hearing examination at separation.

At his July 2012 Board hearing, the Veteran testified that he had no hearing loss prior to service, and that he was exposed to noise from Howitzers in service, without hearing protection.  He recalled having hearing difficulty when speaking with his wife in 1968 or 1969.  He did not seek treatment until several years later.  He said that after service he worked in customer service at the post office and did not have exposure to loud noise in that job.

By a letter dated in July 2012, a private hearing aid specialist, J.L.C., HAS, BC-HIS, ACA, stated that he performed the Veteran's June 2005 audiogram, and it was his opinion that the Veteran's hearing loss configuration had all the classic hallmarks of a noise-induced hearing loss.  He noted that the Veteran had a history of military noise exposure from artillery without hearing protection.

In an April 2013 addendum medical opinion, the VA examiner who performed the March 2009 VA examination noted that the claims file was reviewed.  She stated that with respect to the right ear, it was as likely as not that the Veteran's hearing loss was related to an event in military service.  Her rationale was that STRs showed a small but significant (greater than 10 decibels) change in hearing at 4000 hertz in the right ear (when comparing audiometric findings in 1966 and 1967), and that hearing loss at this high frequency can be associated with noise exposure.  She opined that the Veteran's left ear hearing loss was not as likely as not related to an event in military service, because the STRs did not indicate any significant changes in hearing in adjudicable frequencies.  She noted that the Veteran denied post-service noise exposure, and stated that hearing loss can occur for many varied reasons including health concerns and aging processes.  She stated that an Institute of Medicine Study dated in 2005 revealed no scientific basis for delayed onset of hearing loss, therefore hearing loss occurring after separation from military service and/or progression of hearing loss after separation cannot be due to events during military service.

In a May 2013 medical opinion, another VA examiner indicated that right ear hearing loss was as likely as not related to an event in military service, and that left ear hearing loss was not as likely as not related to an event in military service.  The rationale for his opinion was that the Veteran's hearing was bilaterally within normal limits during and/or shortly following active military service with evidence of a significant auditory threshold shift only in the right ear during military service, without evidence of acoustic trauma in the STRs.

In a May 2013 statement, the Veteran contended that during service, his left ear was exposed to acoustic trauma as well as his right, and that his left ear hearing loss did not have a delayed onset.

The evidence reflects that the Veteran and his wife have each stated that he had hearing difficulty ever since 1968.  However, the Veteran has also stated that he first noticed his hearing loss in about 1995, which weighs against the credibility of his statements as to continuity of hearing loss symptoms.  The Veteran is competent to say he has had difficulty hearing for many years, and his wife is competent to say that she recalled his hearing difficulty shortly after his discharge from service.  See her letters dated in April 2009 and July 2012.  In the July 2012 letter, the Veteran's wife stated that she knew the Veteran before his military service, and that after he returned home from service, she noticed that his hearing was not as sharp as before.  He had difficulty distinguishing words in conversation.  She said that his hearing worsened over time, and that after service he never worked with any loud heavy machinery and only held white-collar managerial positions.  The Board finds that these statements are both competent and credible.

Throughout this appeal, the Veteran has contended that his hearing loss began in service.  He is certainly competent to say he began having difficulty hearing while in service since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a  broken arm or separated shoulder, varicose veins, pes planus (flat feet), tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record (both medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Based on a review of all of the relevant evidence of record, the Board finds that the Veteran's history, asserting left ear hearing loss dating back to his service, to be accurate, facially plausible, and consistent with the overall record.  And when, as here, lay evidence is both competent and credible, it is probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Evidence weighing against the claims includes the fact that hearing loss was not diagnosed during service or for many years afterward, and the fact that the Veteran did not complain of hearing loss upon discharge or for years later.  Moreover, he has made some conflicting statements as to the date of onset of these symptoms.

However, the commenting private audiologist offered a positive opinion supporting the etiology of the Veteran's bilateral hearing loss as dating back to his service, based upon his reported history.  Treating VA audiologists have also opined that at least some portion of his current bilateral hearing loss is due to noise exposure in service.  Although the VA examiners opined that it was less likely than not that the current left ear hearing loss is related to service, they nonetheless related his right ear hearing loss to noise exposure in service.  The Board finds that these VA opinions are based partly on an inaccurate factual premise, i.e., that the November 1967 examination was performed at separation.  However, the record reflects that the Veteran had an additional period of active service from February to May 1968, with additional noise exposure, and it does not appear that his hearing was tested again.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, for the reasons and bases already discussed, the Board has found the Veteran's lay testimony regarding his acoustic trauma in service and diminished hearing acuity ever since to be credible.  Thus, this bolsters the foundation and resultant probative value of the VA audiologists' medical opinions linking current right ear hearing loss with noise exposure in service, and the private audiologist's opinion suggesting that the hearing loss in both ears was related to noise exposure in service.

For these reasons and bases, the medical and lay evidence concerning the determinative issue of whether the Veteran's left ear hearing loss is related to noise exposure coincident with his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his left ear hearing loss, the Board finds that service connection is warranted for this disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for left ear hearing loss is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


